UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 02-7369



In Re:   BURTON BRAXTON HAGWOOD,

                                                          Petitioner.



           On Petition for Writ of Mandamus.   (CR-00-13)


Submitted:   October 23, 2002             Decided:   October 31, 2002


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Burton Braxton Hagwood, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Burton Hagwood petitions for a writ of mandamus, alleging the

district court has unduly delayed acting on his 28 U.S.C. § 2255

(2000) motion.    He seeks an order from this court directing the

district court to act.   Our review of the docket sheet reveals that

the district court has denied Hagwood’s § 2255 motion. Accordingly,

because the district court has recently decided Hagwood’s case, we

deny the mandamus petition as moot.    We grant leave to proceed in

forma pauperis.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                    PETITION DENIED




                                  2